       2:21-ap-07004 Doc#: 16 Filed: 05/13/21 Entered: 05/13/21 15:31:52 Page 1 of 1

Form nhrg
                                   UNITED STATES BANKRUPTCY COURT

                                            Western District of Arkansas


Kristina Ingram,
Plaintiff

v.

United States Department of Education, et al.
Defendant
Adv. Proc. No. 2:21−ap−07004                              Judge: Bianca M Rucker

In Re: Kristina Ingram
Debtor
                                                          Bankruptcy Case No.: 2:20−bk−71265
                                                          Chapter 7

PLEASE TAKE NOTICE that a Hearing has been scheduled before Judge Bianca M Rucker at

Isaac C. Parker Courthouse, 30 S. 6th Street, Fort Smith, AR 72901

on 6/8/21 at 09:00 AM

to consider and act upon the following:

15 − Motion to Extend Time For Service Filed by Mickey Lynn Stevens on behalf of Kristina Ingram (Stevens,
Mickey)




Dated: 5/13/21
                                                    Linda McCormack, Clerk
                                                    By:
                                                    Angie R. Carter
                                                    Deputy Clerk
